DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Leong Lei (Reg. 50402) on February 8, 2021.
Please amend claim 1, and cancel claims 10-18, which were filed December 21, 2018 as follows: 
1. Claim 1 is amended as:
A liquid crystal display (LCD) device, comprising an LCD panel, and a chip-on-film (COF) bounded to the LCD panel, and an assembled circuit board bounded to the COF; the assembled circuit includes a voltage output system, wherein the voltage output system further comprising: 
a first circuit board body, a second circuit board body, a first contact, a second contact, a third contact and a fourth contact disposed on the first circuit board body, a fifth contact and a sixth contact disposed on the second circuit board body, a first wire and a second wire disposed in the first circuit board body, a third wire and a fourth wire disposed in the second circuit board body, and a variable resistor; 
wherein the third contact being electrically connected to the fifth contact, and the fourth contact being electrically connected to the sixth contact; the first wire electrically connecting the first contact and the third contact; the second wire electrically connecting 
2. Cancelled claims 10-18.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are allowed.
The present invention is directed to an apparatus equipped with a first circuit board, a second circuit board, a variable resistor, a plurality of wires and a plurality of contacts for connecting the first circuit board, the second circuit board and the variable resistor. The claimed invention (claim 1 as representative of the independent claims) recites:
A liquid crystal display (LCD) device, comprising an LCD panel, and a chip-on-film (COF) bounded to the LCD panel, and an assembled circuit board bounded to the COF; the assembled circuit includes a voltage output system, wherein the voltage output system further comprising:
a first circuit board body, a second circuit board body, a first contact, a second contact, a third contact and a fourth contact disposed on the first circuit board body, a fifth contact and a sixth contact disposed on the second circuit board body, a first wire and a second wire disposed in the first circuit board body, a third wire and a fourth wire disposed in the second circuit board body, and a variable resistor; 


The claimed material as disclosed is detailed and specific. The prior art teach a first circuit board and a second circuit board and multiples of electrodes and connectors. However, reasonable rejections could not be constructed based on the most relevant prior art disclosed during the search (see PTO- 892, enclosed).
Therefore, the prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 1-9 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sekiguchi (US 2005/0253773 A1) teaches to reduce the number of panel driving circuits of a display apparatus having a plurality of display panels, and to minimize the mounting area of the display apparatus, a display apparatus with two kinds of display panels of a first display panel (4) and a second display panel (5) includes a driving circuit mounted on the first display panel (4). A driving signal from the driving circuit is transmitted to the second display panel (5) via an electrode provided on the first display panel (4). An inter-panel switching element is provided between the first display panel (4) and the second display panel (5), thereby controlling turning passage and non-passage of the second display panel (5).
Chiba et al (US 6380918 B1) teach in a liquid crystal display device comprising, first and second substrates and a liquid crystal layer sealed therebetween constituting a panel, a first plurality of electrodes extending in a first direction in the panel, a second plurality of electrodes being extending in the second direction transverse to the first direction in the panel, a first printed circuit board having a laminated structure of a plurality of printed circuit layers and disposed at a periphery of the panel extending along the second direction, and a plurality of first driver circuits juxtaposed between the 
Tanaka (US 5841414) teaches a liquid crystal display apparatus 1 comprising a liquid crystal display panel 2, a plurality of drive circuit substrates 3, 4-1, 4-2 for the liquid crystal display panel 2 and a control circuit substrate 5, wherein the first drive circuit substrate 3 as at least a part of said drive circuit substrate 1 is connected to the liquid crystal display panel 2 via a flexible connection wiring portion 30, second drive circuit substrates 4-1, 4-2, as the remaining drive circuit substrate are connected fixedly to the liquid crystal display panel 2, the second drive circuit substrates 4-1, 4-2 being provided with flexible connection wiring portions 61, 62, one end portion E of each of the flexible connection wiring portions 61, 62 are provided with connector inserting means 63, 64, and the control circuit substrate 5 is provided with input/output connector means 51, 52 which are engaged with the connector inserting means 63, 64 for connection purposes.
HIRAMITSU (US 2016/0255714 A1) teaches a power converter includes: a circuit board having an insulating substrate and a plurality of wirings in the insulating 
KIM et al (US 2008/0239184 A1) teach a liquid crystal display device includes; gate lines disposed on a display region, data lines disposed on the display region, wherein the data lines intersect with, and are insulated from, the gate lines, a gate driver which drives the gate lines, a plurality of data drivers which generate a data voltage from an input power source voltage and supply the data voltage to the data lines, and a power source voltage supplying unit which supplies different power source voltages to each of the data drivers according to a distance of each data driver from the gate driver.
HASHIMOTO (US 2017/0102819 A1) teaches the panel (400) has sets of connection terminals (7) provided such that a second set of connection terminal is connected with a third set of connection terminal by a set of signal lines. The second set of connection terminals is mounted above a first set of connection terminals and connected with the first set of terminals. A flexible printed circuit board provides a set of conductive layers, which includes the set of signal lines and is connected to each other .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693